Citation Nr: 1513457	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  13-11 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to an increased disability rating in excess of 10 percent for a right shoulder rotator cuff tear, status post arthroscopic repair scars, to include whether the reduction in the disability rating from 20 percent to 10 percent, effective September 27, 2011, was proper.

2. Entitlement to an increased disability rating in excess of 10 percent for a left knee meniscal tear.

3. Entitlement to a compensable disability rating for left knee instability, to include whether the reduction in the disability rating from 10 percent to a noncompensable rating, was proper.

4. Entitlement to an increased disability rating in excess of 10 percent for a lumbar strain with intervertebral disc syndrome.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to January 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The case has subsequently been transferred to the Seattle, Washington, RO.

The issues of increased disability ratings for right ankle sprain, cervicalgia and left heel spur syndrome with bilateral plantar fasciitis, were also denied by the November 2011 rating decision.  In addition, right lower extremity peripheral neuropathy and left knee instability were granted service connection.  In December 2011, the Veteran timely appealed these issues, except for the grant of service connection for right lower extremity peripheral neuropathy, including the issues identified on the title page.  Subsequently, a Statement of the Case was issued in March 2013.  According to the Veteran's April 2013 substantive appeal, she expressed that the only issues she wished to appeal were the issues of increased disability rating in excess of 10 percent for a right shoulder rotator cuff tear, status post arthroscopic repair scars, to include whether the reduction in the disability rating from 20 percent to 10 percent, effective September 27, 2011, was proper; increased disability rating in excess of 10 percent for a left knee meniscal tear; and increased disability rating in excess of 10 percent for a lumbar strain with intervertebral disc syndrome.  As such, the issues of increased disability ratings for right ankle sprain, cervicalgia and left heel spur syndrome with bilateral plantar fasciitis are not on appeal and will not be discussed by the Board.  The RO certified on appeal the issue of the rating for left knee instability.  Because it is a part of the service-connected left knee disability, the Board will also consider this issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

Regarding the issue of entitlement to an increased disability rating in excess of 10 percent for a right shoulder rotator cuff tear, status post arthroscopic repair scars, to include whether the reduction in the disability rating from 20 percent to 10 percent, effective September 27, 2011, was proper, as stated above, the Veteran claimed she wished to have the 20 percent disability rating reinstated.  She further stated that the assigned rating was too low.  She also claimed that she was not provided an opportunity to submit evidence in support of her claim and requested a new VA examination.  

Regarding the issues of entitlement to an increased disability rating in excess of 10 percent for a left knee meniscal tear, and entitlement to an increased disability rating in excess of 10 percent for a lumbar strain with intervertebral disc syndrome, the Veteran stated that the current ratings do not accurately reflect her disability.

VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) (West 2014).  VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened, or in cases where the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. at 381 (the Board should have ordered a contemporaneous examination of veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Since the most recent VA examinations took place in October 2011, VA is required to afford the Veteran new contemporaneous VA examinations to assess the current severity of her disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  Thus, the Board must remand the issues in order to afford the Veteran additional VA examinations.

Furthermore, any additional treatment records that have not yet been obtained and associated with the claims file should be sought.

Accordingly, the case is REMANDED for the following action:

1. Copies of updated treatment records should be obtained and added to the record.

2. After any outstanding records have been obtained and associated with the claims file, schedule the Veteran for a VA examination or examinations to determine the current severity of her service-connected right shoulder rotator cuff tear, status arthroscopic repair, including the scars.  The claims file must be made available to the VA examiner for review in connection with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms and clinical findings in detail. 

The VA examiner should provide the range of motion of the Veteran's right shoulder and comment on the degree of functional loss due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance or incoordination.  The VA examiner should report (in degrees) the point at which pain is objectively recorded.  In doing so, the VA examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the right shoulder is used repeatedly over a period of time.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. 

The VA examiner should comment as to whether the Veteran has other symptomatology such as impairment of the humerus, clavicle, or scapula.   The VA examiner should also note the presence of any ankylosis.

An explanation should be given for all opinions and conclusions expressed.  If the VA examiner must resort to speculation to render the requested opinion, he/she must state the reasons therefor, with specificity, such as that this question is outside the scope of knowledge of a medical professional conversant in VA practices.

3. After any outstanding records have been obtained and associated with the claims file, schedule the Veteran for a VA examination in order to assess the nature and severity of her left knee meniscal tear, to include instability.  The claims file must be made available to the VA examiner for review in connection with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms and clinical findings in detail. 

Such examination should include detailed range of motion studies of the left knee and the VA examiner should determine whether there is any additional functional loss (i.e., additional loss of motion) of the left knee due to pain or flare-ups of pain supported by adequate objective findings, or additional loss of left knee motion due to weakness on movement, excess fatigability, incoordination, or any other relevant symptom or sign.  Any additional limitation of motion should be expressed in degrees.

An explanation should be given for all opinions and conclusions expressed.  If the VA examiner must resort to speculation to render the requested opinion, he/she must state the reasons therefor, with specificity, such as that this question is outside the scope of knowledge of a medical professional conversant in VA practices.

4. After any outstanding records have been obtained and associated with the claims file, schedule the Veteran for a VA examination in order to assess the nature and severity of her lumbar strain with intervertebral disc syndrome.  The claims file must be made available to the VA examiner for review in connection with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms and clinical findings in detail. 

The examination report must include ranges of motion, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The VA examiner should provide a detailed assessment of the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the VA examiner should so indicate and explain why this is so. 

The VA examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should provide a detailed assessment of the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate and explain why this is so.

An explanation should be given for all opinions and conclusions expressed.  If the VA examiner must resort to speculation to render the requested opinion, he/she must state the reasons therefor, with specificity, such as that this question is outside the scope of knowledge of a medical professional conversant in VA practices.

5. Upon completion of the foregoing, review the examination report(s) to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any needed corrective action.  38 C.F.R. § 4.2.

6. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated, to include whether the reduction in the disability rating from 20 percent to 10 percent, effective September 27, 2011, for service-connected right shoulder rotator cuff tear, status post arthroscopic repair scars; and whether the reduction in the disability rating from 10 percent to a noncompensable rating for service-connected left knee instability, was proper.  If the claims are not granted to the Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and her representative, an adequate opportunity to respond should be provided, and the appeal must thereafter be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

